UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6611


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAYNELY BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:99-cr-00075-LHT-2)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Waynely Brown, Appellant Pro Se.    Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Waynely    Brown     appeals      the    district     court’s      order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).        Brown asserts on appeal that the district

court    erred   in   declining    to    sentence     him     below    the   amended

Guidelines range for crack cocaine offenses, contending that a

lower sentence would be permitted by Kimbrough v. United States,

552 U.S. 85 (2007), and United States v. Booker, 543 U.S. 220

(2005). However, this argument is foreclosed by this court’s

decision in United States v. Dunphy, 551 F.3d 247, 257 (4th

Cir.),   cert.    denied,   __    S.    Ct.   __    (2009).     Accordingly,      we

affirm    the    district   court’s      order.       We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                         2